Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	This final office action is in response to the arguments/amendments, filed 9/6/2022. Claims 1, 8-10 and 15 have been amended. Claims 4-5, 11 and 18-20 have been cancelled. Claims 1-3, 6-10, and 12-17 are currently pending and have been examined below. 

Claim Objections
Claim 15 is objected to because of the following informalities: “interacti0076e” should be replaced with “interactive” on line 8. Appropriate correction is required.



Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-10, and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-3, 6-10, and 12-14 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 1 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
	receiving, from a user, the first set of digital assets selected by the user from an asset
library;
	generating a first template comprising the first set of digital assets, wherein the first template comprises an advertisement template selected from the group consisting of: a static advertisement template, an interactive advertisement template, and a video advertisement template;
receiving, from the user, an action to modify at least one digital asset of the first set of
digital assets; and
	updating the first template based on the executed action. 
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). That is, the limitations recited above describe the process of updating an advertisement templated based on asset selections and actions of a user which is an advertising activity. Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of:
	automatically reconfiguring, in-real-time, the first template for upload to one or more platforms via an artificial intelligence algorithm;
assessing each of the one or more platforms to identify requirements of each of the one or more platforms, wherein the requirements comprise at least a file structure and a platform specific
application programming interface (API);
	enabling or disabling features based on the identified requirements, wherein the features
comprise at least audio sounds and third-party calls; and
generating a final version of the first template with the features enabled or disabled.
The limitation of automatically reconfiguring, in-real-time, the first template for upload to one or more platforms via an artificial intelligence algorithm has been amended to recite an artificial intelligence algorithm. Examiner notes that the use of an artificial intelligence model/algorithm can be found to integrate an abstract idea into a practical application when the use of artificial intelligence is “specifically designed to achieve an improved technology result” (see Ex parte Hannun (Appeal No. 2018-003323) at 10). However, the limitations as claimed are not sufficient to integrate the abstract idea into a practical application. Specifically, Examiner notes that the claims do not specify what specific AI algorithm is used, how the algorithm is trained, the input/output to the algorithm, etc. Paragraph [0043] of Applicant’s specification states that “the algorithm 116 may include an artificial intelligence (AI) algorithm or an AI computer vision algorithm, among other algorithms not explicitly listed herein” and further notes that the algorithm may create multiple combinations of the first template. At this high level of generality, claiming the use of an AI algorithm merely generally links the abstract idea to a technical field/environment, namely a generic computing environment applying generic artificial intelligence. 
Similarly, the limitation “assessing each of the one or more platforms to identify requirements of each of the one or more platforms, wherein the requirements comprise at least a file structure and a platform specific application programming interface (API)” is recited at a high level of generality. Applicant’s specification provides no additional detail as to how the platforms are assessed. The broadest reasonable interpretation of this limitation includes simply identifying a file structure and API associated with a particular platform. Simply identifying this information only generally links the abstract idea to a particular technological environment and does not integrate the abstract idea into a practical application. 
Finally, the limitations “enabling or disabling features based on the identified requirements, wherein the features comprise at least audio sounds and third-party calls; and generating a final version of the first template with the features enabled or disabled” are recited at a high level of generality. Again, Applicant’s specification provides no additional detail as to how the requirements of the platform are used to enable or disable the features. The broadest reasonable interpretation of this limitation includes simply disabling (i.e., not allowing) advertisements with audio or third-party calls and therefore generating an advertisement that does not include these features. In order words the generated final version of the advertisement could simply be a static text advertisement with no multimedia component. At this level of generality, the additional limitations merely generally link the abstract idea to a technical field/environment and do not integrate the abstract idea into a practical application.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element does not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment and insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent system claim 10 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. The additional limitations in claim 10 (i.e., one or more computer readable media, processors, memory) add nothing of substance to the underlying abstract idea. The components are merely providing a particular technological environment to implement the abstract idea. 
	Dependent claims 2-3, 6-9, and 12-14 are rejected on a similar rational to the claims upon which they depend. Specifically:
Dependent claims 2-3, 6-9, and 12-14 only generally link the abstract idea to a particular technological environment or serve to further narrow the abstract idea. 
Claims 15-17 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 15 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
	receiving, from a user, the first set of digital assets selected by the user from an asset
library;	
	receiving, from the user, a second set of digital assets uploaded by the user;
	generating a first advertisement template comprising the first set of digital assets and the
second set of digital assets;
receiving, from the user, an action to modify at least one digital asset of the first set of
digital assets and/or the second set of digital assets; and
	updating the first advertisement template based on the executed action. 
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). That is, the limitations recited above describe the process of updating an advertisement template based on asset selections and actions of a user which is an advertising activity. Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 15 recites the additional limitations of:
	automatically reconfiguring, via an algorithm, the first advertisement template for upload to one or more platforms, wherein each of the one or more platforms requires a different configuration of the first advertisement template.;
assessing each of the one or more platforms to identify requirements of each of the one or more platforms, wherein the requirements comprise at least a file structure and a platform specific
application programming interface (API);
	enabling or disabling features based on the identified requirements, wherein the features
comprise at least audio sounds and third-party calls; and
generating a final version of the first template with the features enabled or disabled.
The limitation of automatically reconfiguring, via an algorithm, the first advertisement template for upload to one or more platforms, wherein each of the one or more platforms requires a different configuration of the first advertisement template has been amended to recite an artificial intelligence algorithm. Examiner notes that the use of an artificial intelligence model/algorithm can be found to integrate an abstract idea into a practical application when the use of artificial intelligence is “specifically designed to achieve an improved technology result” (see Ex parte Hannun (Appeal No. 2018-003323) at 10). However, the limitations as claimed are not sufficient to integrate the abstract idea into a practical application. Specifically, Examiner notes that the claims do not specify what specific AI algorithm is used, how the algorithm is trained, the input/output to the algorithm, etc. Paragraph [0043] of Applicant’s specification states that “the algorithm 116 may include an artificial intelligence (AI) algorithm or an AI computer vision algorithm, among other algorithms not explicitly listed herein” and further notes that the algorithm may create multiple combinations of the first template. At this high level of generality, claiming the use of an AI algorithm merely generally links the abstract idea to a technical field/environment, namely a generic computing environment applying generic artificial intelligence. 
Similarly, the limitation “assessing each of the one or more platforms to identify requirements of each of the one or more platforms, wherein the requirements comprise at least a file structure and a platform specific application programming interface (API)” is recited at a high level of generality. Applicant’s specification provides no additional detail as to how the platforms are assessed. The broadest reasonable interpretation of this limitation includes simply identifying a file structure and API associated with a particular platform. Simply identifying this information only generally links the abstract idea to a particular technological environment and does not integrate the abstract idea into a practical application. 
Finally, the limitations “enabling or disabling features based on the identified requirements, wherein the features comprise at least audio sounds and third-party calls; and generating a final version of the first template with the features enabled or disabled” are recited at a high level of generality. Again, Applicant’s specification provides no additional detail as to how the requirements of the platform are used to enable or disable the features. The broadest reasonable interpretation of this limitation includes simply disabling (i.e., not allowing) advertisements with audio or third-party calls and therefore generating an advertisement that does not include these features. In order words the generated final version of the advertisement could simply be a static text advertisement with no multimedia component. At this level of generality, the additional limitations merely generally link the abstract idea to a technical field/environment and do not integrate the abstract idea into a practical application.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element does not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment and insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Dependent claims 16-17 are rejected on a similar rational to the claims upon which they depend. Specifically:
Dependent claims 16-17 only generally link the abstract idea to a particular technology environment or serve to further narrow the abstract idea. 

	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20090138788 (“Hahn”) in view of US Patent Application Publication Number 20130166580 (“Maharajh”) in view of US Patent Application Publication Number 20170180797 (“Splaine”) in view of US Patent Application Publication Number 20120271715 (“Morton”). 
Claim 1
As per claim 1, Hahn teaches a method executed by a creation engine of a computing device for creation of content comprising a first set of digital assets, the method comprising:
receiving, from a user, the first set of digital assets selected by the user from an asset library of a database ([0011] “a user . . . can choose an initial object . . . selecting an object as an initial object and arranging this initial object at a desired place.” And, [0012] “objects, which can be regarded as initial objects . . . loaded from a storage unit.” And, [0015] “images as initial objects have been chosen by a user.” And, [0051] “a drag-and-drop operation to arrange the several objects at the several places by using an input unit.” Examiner interprets image objects selected by a user and loaded from a storage unit as the first set of digital assets second by the user from an asset library.); 
generating a first template comprising the first set of digital assets ([0033] “generating a template for arranging at least one object at least one place.” And, [0016] “generating a new template using the newly assigned objects as initial objects.” And, [col. 12, lines 0077] “generation of the template by arranging initial objects at the places.”); 
	receiving, from the user, an action to modify at least one digital asset of the first set of
digital assets ([0015] “modifying an arrangement of an initial object of the at least one initial object at a place of the at least one place.” And, [0015] “adding an object to an empty place or by removing an object from an occupied place.” Examiner interprets modifying an arrangement of objects, adding an object, or removing an objecting as an action to modify at least one digital asset. Examiner notes that interpretation is consistent with paragraph 13 of Applicant’s published specification which states “The action to modify the at least one digital asset of the first set of digital assets includes: a modification action, an addition action, a deletion action, a resize action, a re-order action, a re-layer action, and/or a reposition action.”);  
updating the first template based on the executed action ([0015] “if images as initial objects have been chosen by a user and arranged on different places . . . this template can be modified by exchanging at least one of the images, which have been arranged on the places, by another image . . . Moreover, a template can be modified by simply adding an object to an empty place or by removing an object from an occupied place or by changing the screen layout or viewer grid, respectively.” And, [0025] “a user can select, for example, by using a graphical user interface, preferentially providing a drag-and-drop operation, an object, in particular, an image, of the remaining list and arrange this object on a place . . . wherein at least some features of this object are assigned to this place for modifying a template.” And, [0058] “A user can now substitute at least one of the initial objects . . . by another object . . . by using the input unit 29 and a graphical user interface, which preferentially provides a drag-and-drop operation. The modified arrangement of initial objects on the places is transferred to the assigning unit 4, which assigns features of the newly added objects to the respective places for generating a modified template.” And, [0025] “all remaining objects or images could be automatically arranged on the screen.”).
Hahn discloses a first template but does not explicitly teach the following feature taught by Maharajh: 
wherein the first template comprises an advertisement template selected from the group consisting of: a static advertisement template, an interactive advertisement template, and a video advertisement template ([0184] “A banner advertisement may include text, a static image, a dynamic image, active content.” And, [0228] “Formats such as video, audio, images, text, and the like are examples of content that may be managed.” And, [0326] “composite content in that it may include images, text, video, audio.” And, [0162] “A content profile may be generated from the consumption profile that may be used as a template for content sourcing, ingestion, and creation.” And, [0448] “content 128 from any type and any format may be normalized, such as through recoding and format conversion, into a format useable by the platform.”).
Hahn does not explicitly teach but Maharajh teaches: 
automatically reconfiguring, in real-time, the first template for upload to one or more platforms via an artificial intelligence (AI) algorithm by ([0202] “real-time encoding and/or transcoding 104 of content.” And, “[0204] “An advanced encoding/transcoding facility may . . . bring content into the platform in a format that is useable by the platform . . . format may be normalized, such as through recoding and format conversion, into a format useable by the platform.” And, [0241] “software encoding algorithms.” And, [0680] “functions . . . may be implemented on machines . . . including . . . devices having artificial intelligence.”).
Hahn does not explicitly teach but Maharajh teaches: 
assessing each of the one or more platforms to identify requirements of each of the one or more platforms, wherein the requirements comprise at least a file structure and a platform specific application programming interface (API) ([0616] “specific requirements for the . . . publication, and the media platform may integrate with their APIs to indicate a success or failure.” And, [0221] “encoded for medium quality to satisfy display requirements.” And, [0467] “content may be routed through an advanced encoding/transcoding facility to ensure the content meets the requirements of the destination.” And, [0155] “The structure may include rule sets, decision trees, relational databases, and the like. The structure may provide support for application level configuring of the mobile media platform 100 to conform to a consumption profile.” And, [0204] “An advanced encoding/transcoding facility may . . . bring content into the platform in a format that is useable by the platform . . . format may be normalized, such as through recoding and format conversion, into a format useable by the platform.” And, [0384] “The platform may contain its own user interface layer . . . This layer may be repeatable and may function as a library, such as a library of APIs.” And, [0611] “The media platform may . . . provide many essential services . . . for content ingestion . . . content consumption . . . content API servlet.” And, [0147] “The platform may include best practice digital rights management (DRM) for mobile delivery.” And, [0200] “platform may perform . . . DRM.”); 
Hahn does not explicitly teach but Maharajh teaches: 
enabling or disabling features based on the identified requirements, wherein the features comprise at least audio sounds [0525] “a mobile media platform 100 may be associated with digital rights management. For example, certain functionalities may be disabled due to digital rights management, such as pause, resume, or both.” And, [0447] “Ingestion and advanced encoding/transcoding 104 may be automatically activated.” And, [0467] “content may be routed through an advanced encoding/transcoding facility to ensure the content meets the requirements of the destination.” And, [0155] “The structure may include rule sets, decision trees, relational databases, and the like. The structure may provide support for application level configuring of the mobile media platform 100 to conform to a consumption profile.”).
Hahn does not explicitly teach but Maharajh teaches: 
generating a final version of the first template with the features enabled or disabled ([0525] “a mobile media platform 100 may be associated with digital rights management. For example, certain functionalities may be disabled due to digital rights management, such as pause, resume, or both.” And, [0447] “Ingestion and advanced encoding/transcoding 104 may be automatically activated.” And, [0467] And, [0155]. And, [0204. And, [0630] “encoding a different resolution version of a media file into a specific encoding format.”  And, [0237] “encoding and/or transcoding 104 may be used to deliver the content to the user device as well as generate a pre-encoded version to be stored for later access.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Hahn to include wherein the first template comprises an advertisement template selected from the group consisting of: a static advertisement template, an interactive advertisement template, and a video advertisement template; automatically reconfiguring, in real-time, the first template for upload to one or more platforms via an artificial intelligence (AI) algorithm by assessing each of the one or more platforms to identify requirements of each of the one or more platforms, wherein the requirements comprise at least a file structure and a platform specific application programming interface; enabling or disabling features based on the identified requirements, wherein the features comprise at least audio sounds; and generating a final version of the first template with the features enabled or disabled as taught by Maharajh in order “to satisfy requirements for delivery to a variety of devices over a variety of networks” (Maharajh [0653]) and to “efficiently provid[e] encoding and transcoding services to convert from one of several media file formats to another of several media file formats” (Maharajh [0006]) maximizing compatibility across formats/platforms. 
Maharajh teaches enabling or disabling features based on identified requirements but Hanh and Maharajh do not explicitly teach the following feature taught by Splaine: 
wherein the features comprise third-party calls ([0022] “enforcing site-wide policies that prohibit third-party entities from performing tracking using techniques that would transmit impression requests (e.g., beacon requests) from the Internet media provider websites to third-party impression collection servers.” And, [0036] “the main website server 112 stores the opt-out flag 120 as set (e.g., to disable third-party tracking).” Examiner interprets impression requests to third party impression collection servers as third-party calls.). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn and Maharajh to include wherein the features comprise third-party calls as taught by Splaine in order to allow “[i]nternet media providers [to] enforce[e] site-wide policies that prohibit third-party entities from performing tracking using techniques that would transmit impression requests” (Splaine [0022]) resulting in increased “privacy safeguards elected by the opt-out users” ([0078]). 
Maharajh teaches enabling or disabling features based on identified requirements but Hanh and Maharajh do not explicitly teach the following feature taught by Morton: 
wherein the features comprise audio sounds ([0069] “display devices having different technical characteristics and capabilities . . . some display devices may have a speaker to allow sound to accompany advertising content while others may not have a speaker, etc . . . session manager may optimize the content for presentation on the particular display device. Such optimization may include selection of one format of advertising content over another if multiple formats are available, or may include transformation of the advertising content.” Examiner notes that if the display device/platform does not have capability to allow sound, the advertising format will be transformed to disable audio sounds, whereas if a speaker is available, audio sounds are enabled. See also, [0030] “Advertising content . . . may or may not include associated audio.”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Maharajh, and Splaine to include wherein the features comprise audio sounds as taught by Morton in order to “optimize the content for presentation on the particular display device” resulting in increased advertisement effectiveness (Morton [0069]).  

Claim 2
As per claim 2, Hahn further teaches: 
wherein each digital asset of the first set of digital assets is selected from the group consisting of: an image asset, an audio asset, an animated asset, a video asset, and a textual asset ([0015] “images as initial objects.” And, [0025] “user can select, for example, by using a graphical user interface, preferentially providing a drag-and-drop operation, an object, in particular, an image.”). 

Claim 3
As per claim 3, Hahn further teaches: 
wherein the action to modify the at least one digital asset of the first set of digital assets is selected from the group consisting of: a modification action, an addition action, a deletion action, a resize action, a re-order action, a re-layer action, and a reposition action ([0015] “modifying an arrangement of an initial object of the at least one initial object at a place of the at least one place.” And, [0015] “adding an object to an empty place or by removing an object from an occupied place.”).

Claim 10
As per claim 10, Hahn teaches a computer system comprising one or more processors, one or more memories, and one or more computer-readable hardware storage devices, the one or more computer-readable hardware storage devices containing program code executable by the one or more processors via the one or more memories to implement a method for creation of content comprising a first set of digital assets, the method comprising:
receiving, from a user, the first set of digital assets selected by the user from an asset library of a database ([011] “a user . . . can choose an initial object . . . selecting an object as an initial object and arranging this initial object at a desired place.” And, [0012] “objects, which can be regarded as initial objects . . . loaded from a storage unit.” And, [0015] “images as initial objects have been chosen by a user.” And, [0051] “a drag-and-drop operation to arrange the several objects at the several places by using an input unit.” Examiner interprets image objects selected by a user and loaded from a storage unit as the first set of digital assets second by the user from an asset library.); 
generating a first template comprising the first set of digital assets ([0033] “generating a template for arranging at least one object at least one place.” And, [0016] “generating a new template using the newly assigned objects as initial objects.” And, [col. 12, lines 0077] “generation of the template by arranging initial objects at the places.”); 
	receiving, from the user, an action to modify at least one digital asset of the first set of
digital assets ([0015] “modifying an arrangement of an initial object of the at least one initial object at a place of the at least one place.” And, [0015] “adding an object to an empty place or by removing an object from an occupied place.” Examiner interprets modifying an arrangement of objects, adding an object, or removing an objecting as an action to modify at least one digital asset. Examiner notes that interpretation is consistent with paragraph 13 of Applicant’s published specification which states “The action to modify the at least one digital asset of the first set of digital assets includes: a modification action, an addition action, a deletion action, a resize action, a re-order action, a re-layer action, and/or a reposition action.”);  
updating the first template based on the executed action ([0015] “if images as initial objects have been chosen by a user and arranged on different places . . . this template can be modified by exchanging at least one of the images, which have been arranged on the places, by another image . . . Moreover, a template can be modified by simply adding an object to an empty place or by removing an object from an occupied place or by changing the screen layout or viewer grid, respectively.” And, [0025] “a user can select, for example, by using a graphical user interface, preferentially providing a drag-and-drop operation, an object, in particular, an image, of the remaining list and arrange this object on a place . . . wherein at least some features of this object are assigned to this place for modifying a template.” And, [0058] “A user can now substitute at least one of the initial objects . . . by another object . . . by using the input unit 29 and a graphical user interface, which preferentially provides a drag-and-drop operation. The modified arrangement of initial objects on the places is transferred to the assigning unit 4, which assigns features of the newly added objects to the respective places for generating a modified template.” And, [0025] “all remaining objects or images could be automatically arranged on the screen.”).
Hahn discloses a first template but does not explicitly teach the following feature taught by Maharajh: 
wherein the first template comprises an advertisement template selected from the group consisting of: a static advertisement template, an interactive advertisement template, and a video advertisement template ([0184] “A banner advertisement may include text, a static image, a dynamic image, active content.” And, [0228] “Formats such as video, audio, images, text, and the like are examples of content that may be managed.” And, [0326] “composite content in that it may include images, text, video, audio.” And, [0162] “A content profile may be generated from the consumption profile that may be used as a template for content sourcing, ingestion, and creation.” And, [0448] “content 128 from any type and any format may be normalized, such as through recoding and format conversion, into a format useable by the platform.”).
Hahn does not explicitly teach but Maharajh teaches: 
automatically reconfiguring, in real-time, the first template for upload to one or more platforms via an artificial intelligence (AI) algorithm by ([0202] “real-time encoding and/or transcoding 104 of content.” And, “[0204] “An advanced encoding/transcoding facility may . . . bring content into the platform in a format that is useable by the platform . . . format may be normalized, such as through recoding and format conversion, into a format useable by the platform.” And, [0241] “software encoding algorithms.” And, [0680] “functions . . . may be implemented on machines . . . including . . . devices having artificial intelligence.”).
Hahn does not explicitly teach but Maharajh teaches: 
assessing each of the one or more platforms to identify requirements of each of the one or more platforms, wherein the requirements comprise at least a file structure and a platform specific application programming interface (API) ([0616] “specific requirements for the . . . publication, and the media platform may integrate with their APIs to indicate a success or failure.” And, [0221] “encoded for medium quality to satisfy display requirements.” And, [0467] “content may be routed through an advanced encoding/transcoding facility to ensure the content meets the requirements of the destination.” And, [0155] “The structure may include rule sets, decision trees, relational databases, and the like. The structure may provide support for application level configuring of the mobile media platform 100 to conform to a consumption profile.” And, [0204] “An advanced encoding/transcoding facility may . . . bring content into the platform in a format that is useable by the platform . . . format may be normalized, such as through recoding and format conversion, into a format useable by the platform.” And, [0384] “The platform may contain its own user interface layer . . . This layer may be repeatable and may function as a library, such as a library of APIs.” And, [0611] “The media platform may . . . provide many essential services . . . for content ingestion . . . content consumption . . . content API servlet.” And, [0147] “The platform may include best practice digital rights management (DRM) for mobile delivery.” And, [0200] “platform may perform . . . DRM.”); 
Hahn does not explicitly teach but Maharajh teaches: 
enabling or disabling features based on the identified requirements, wherein the features comprise at least audio sounds [0525] “a mobile media platform 100 may be associated with digital rights management. For example, certain functionalities may be disabled due to digital rights management, such as pause, resume, or both.” And, [0447] “Ingestion and advanced encoding/transcoding 104 may be automatically activated.” And, [0467] “content may be routed through an advanced encoding/transcoding facility to ensure the content meets the requirements of the destination.” And, [0155] “The structure may include rule sets, decision trees, relational databases, and the like. The structure may provide support for application level configuring of the mobile media platform 100 to conform to a consumption profile.”).
Hahn does not explicitly teach but Maharajh teaches: 
generating a final version of the first template with the features enabled or disabled ([0525] “a mobile media platform 100 may be associated with digital rights management. For example, certain functionalities may be disabled due to digital rights management, such as pause, resume, or both.” And, [0447] “Ingestion and advanced encoding/transcoding 104 may be automatically activated.” And, [0467] And, [0155]. And, [0204. And, [0630] “encoding a different resolution version of a media file into a specific encoding format.”  And, [0237] “encoding and/or transcoding 104 may be used to deliver the content to the user device as well as generate a pre-encoded version to be stored for later access.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Hahn to include wherein the first template comprises an advertisement template selected from the group consisting of: a static advertisement template, an interactive advertisement template, and a video advertisement template; automatically reconfiguring, in real-time, the first template for upload to one or more platforms via an artificial intelligence (AI) algorithm by assessing each of the one or more platforms to identify requirements of each of the one or more platforms, wherein the requirements comprise at least a file structure and a platform specific application programming interface; enabling or disabling features based on the identified requirements, wherein the features comprise at least audio sounds; and generating a final version of the first template with the features enabled or disabled as taught by Maharajh in order “to satisfy requirements for delivery to a variety of devices over a variety of networks” (Maharajh [0653]) and to “efficiently provid[e] encoding and transcoding services to convert from one of several media file formats to another of several media file formats” (Maharajh [0006]) maximizing compatibility across formats/platforms. 
Maharajh teaches enabling or disabling features based on identified requirements but Hanh and Maharajh do not explicitly teach the following feature taught by Splaine: 
wherein the features comprise third-party calls ([0022] “enforcing site-wide policies that prohibit third-party entities from performing tracking using techniques that would transmit impression requests (e.g., beacon requests) from the Internet media provider websites to third-party impression collection servers.” And, [0036] “the main website server 112 stores the opt-out flag 120 as set (e.g., to disable third-party tracking).” Examiner interprets impression requests to third party impression collection servers as third-party calls.). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn and Maharajh to include wherein the features comprise third-party calls as taught by Splaine in order to allow “[i]nternet media providers [to] enforce[e] site-wide policies that prohibit third-party entities from performing tracking using techniques that would transmit impression requests” (Splaine [0022]) resulting in increased “privacy safeguards elected by the opt-out users” ([0078]). 
Maharajh teaches enabling or disabling features based on identified requirements but Hanh and Maharajh do not explicitly teach the following feature taught by Morton: 
wherein the features comprise audio sounds ([0069] “display devices having different technical characteristics and capabilities . . . some display devices may have a speaker to allow sound to accompany advertising content while others may not have a speaker, etc . . . session manager may optimize the content for presentation on the particular display device. Such optimization may include selection of one format of advertising content over another if multiple formats are available, or may include transformation of the advertising content.” Examiner notes that if the display device/platform does not have capability to allow sound, the advertising format will be transformed to disable audio sounds, whereas if a speaker is available, audio sounds are enabled. See also, [0030] “Advertising content . . . may or may not include associated audio.”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Maharajh, and Splaine to include wherein the features comprise audio sounds as taught by Morton in order to “optimize the content for presentation on the particular display device” resulting in increased advertisement effectiveness (Morton [0069]).  


Claim 14
As per Claim 14, Hahn does not explicitly teach but Maharajh teaches: 
wherein each of the one or more platforms requires a different configuration of the first advertisement template ([0202] “real-time encoding and/or transcoding 104 of content.” And, “[0204] “An advanced encoding/transcoding facility may . . . bring content into the platform in a format that is useable by the platform . . . format may be normalized, such as through recoding and format conversion, into a format useable by the platform.” And, [0241] “software encoding algorithms.” And, [0680] “functions . . . may be implemented on machines . . . including . . . devices having artificial intelligence.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Maharajh, Splaine, and Morton to include wherein each of the one or more platforms requires a different configuration of the first advertisement template as taught by Maharajh in order “to satisfy requirements for delivery to a variety of devices over a variety of networks” (Maharajh [0653]) and to “efficiently provid[e] encoding and transcoding services to convert from one of several media file formats to another of several media file formats” (Maharajh [0006]) maximizing compatibility across formats/platforms.

Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20090138788 (“Hahn”) in view of US Patent Application Publication Number 20130166580 (“Maharajh”) in view of US Patent Application Publication Number 20170180797 (“Splaine”) in view of US Patent Application Publication Number 20120271715 (“Morton”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20140253802 (“Clift”).  
Claim 6
	As per claim 6, Hahn further teaches:  
	receiving, from the user, a second set of digital assets selected by the user from the asset
library ([0031] “multiple templates.” And, [0031] “selecting a template of a multiple of templates, which is suited best for the objects.” And, [0061] “the arranging unit 26 arranges a second object at a second place.” And, [0011] “a user . . . can choose an initial object . . . selecting an object as an initial object and arranging this initial object at a desired place.” And, [0012] “objects, which can be regarded as initial objects . . . loaded from a storage unit.” And, [0015] “images as initial objects have been chosen by a user.” And, [0051] “a drag-and-drop operation to arrange the several objects at the several places by using an input unit.” Examiner interprets image objects selected by a user and loaded from a storage unit as the first set of digital assets second by the user from an asset library.);
	generating a second template comprising the second set of digital assets ([0031] “multiple templates.” And, [0031] “selecting a template of a multiple of templates, which is suited best for the objects.” And, [0061] “the arranging unit 26 arranges a second object at a second place.” And, [0011] “a user . . . can choose an initial object . . . selecting an object as an initial object and arranging this initial object at a desired place.” And, [0012] “objects, which can be regarded as initial objects . . . loaded from a storage unit.” And, [0015] “images as initial objects have been chosen by a user.” And, [0051] “a drag-and-drop operation to arrange the several objects at the several places by using an input unit.” Examiner interprets image objects selected by a user and loaded from a storage unit as the first set of digital assets second by the user from an asset library.).
	Hahn does not explicitly teach but Clift teaches:
	wherein the first template is of a first size and the second template is of a second size ([0033] “the user agent may manage the canvases 12, 14, 16, and 18 such that the paired or linked canvases 12 and 14 are larger than any of the other canvases 16 and 18.”) 
	Hahn does not explicitly teach but Clift teaches:
	wherein the first size is larger than the second size ([0033] “the user agent may manage the canvases 12, 14, 16, and 18 such that the paired or linked canvases 12 and 14 are larger than any of the other canvases 16 and 18.”). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Maharajh, Splaine, and Morton to include wherein the first template is of a first size and the second template is of a second size and wherein the first size is larger than the second size as taught by Clift in order to provide “advantage over existing displays, which may permit the display of multiple windows where each window may be independently resized but do not automatically resize the windows when one window is resized, requiring a user to expend time and effort to manually resize each of the windows to an appropriate size” (Clift [0029]). 

Claim 7
	As per Claim 7, Hahn does not explicitly teach but Clift teaches:
	receiving, from the user, a resize action on the first template to increase the first size of
the first template to a third size ([0015] “user agent resizes the third canvas.” And, [0028] “the display 10 is adapted such that when one of the canvases (e.g., 12) is resized, the other three of the canvases (e.g., 14, 16, and 18) are automatically resized accordingly.”).
Hahn does not explicitly teach but Clift teaches:
	automatically resizing the second template to the third size ([0028] “the display 10 is adapted such that when one of the canvases (e.g., 12) is resized, the other three of the canvases (e.g., 14, 16, and 18) are automatically resized accordingly.” And, [0035] “The user agent may be set up such that the paired or linked canvases 12 and 14 have equal priority. In such a scenario, the user agent may be configured to maintain the canvases 12 and 14 to be the same size whenever any of the canvases 12, 14, 16, or 18 is resized.”). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Maharajh, Splaine, Morton, and Clift to include receiving, from the user, a resize action on the first template to increase the first size of and the first template to a third size and automatically resizing the second template to the third size as taught by Clift in order to provide “advantage over existing displays, which may permit the display of multiple windows where each window may be independently resized but do not automatically resize the windows when one window is resized, requiring a user to expend time and effort to manually resize each of the windows to an appropriate size” (Clift [0029]). 

Claim 8
	As per Claim 8, Hahn further teaches: 
wherein the each of the first template and the second template comprise another template distinct from the first template ([0031] “multiple templates.” And, [0031] “selecting a template of a multiple of templates, which is suited best for the objects.” And, [0061] “the arranging unit 26 arranges a second object at a second place.”). 
Hahn teaches a first and second templates but does not explicitly teach the following feature taught by Maharajh: 
the first and second templates comprise advertising templates ([0184] “A banner advertisement may include text, a static image, a dynamic image, active content.” And, [0228] “Formats such as video, audio, images, text, and the like are examples of content that may be managed.” And, [0326] “composite content in that it may include images, text, video, audio.” And, [0162] “A content profile may be generated from the consumption profile that may be used as a template for content sourcing, ingestion, and creation.” And, [0448] “content 128 from any type and any format may be normalized, such as through recoding and format conversion, into a format useable by the platform.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Maharajh, Splaine, Morton, and Clift to include the first and second templates comprise advertising templates as taught by Maharajh in order “to satisfy requirements for delivery to a variety of devices over a variety of networks” (Maharajh [0653]) and to “efficiently provid[e] encoding and transcoding services to convert from one of several media file formats to another of several media file formats” (Maharajh [0006]) maximizing compatibility across formats/platforms.

Claim 9
	As per Claim 9, Hahn teaches an image template but does not explicitly teach the following feature taught by Maharajh: 
wherein the other advertisement template is selected from the group consisting of: another static advertisement template, another interactive advertisement template, and another video advertisement template ([0184] “A banner advertisement may include text, a static image, a dynamic image, active content.” And, [0228] “Formats such as video, audio, images, text, and the like are examples of content that may be managed.” And, [0326] “composite content in that it may include images, text, video, audio.” And, [0162] “A content profile may be generated from the consumption profile that may be used as a template for content sourcing, ingestion, and creation.” And, [0448] “content 128 from any type and any format may be normalized, such as through recoding and format conversion, into a format useable by the platform.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Maharajh, Splaine, and Morton to include wherein the other advertisement template is selected from the group consisting of: another static advertisement template, another interactive advertisement template, and another video advertisement template as taught by Maharajh in order “to satisfy requirements for delivery to a variety of devices over a variety of networks” (Maharajh [0653]) and to “efficiently provid[e] encoding and transcoding services to convert from one of several media file formats to another of several media file formats” (Maharajh [0006]) maximizing compatibility across formats/platforms.

Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20090138788 (“Hahn”) in view of US Patent Application Publication Number 20130166580 (“Maharajh”) in view of US Patent Application Publication Number 20170180797 (“Splaine”) in view of US Patent Application Publication Number 20120271715 (“Morton”) as applied to claim 10 above and in further view of US Patent Application Publication Number 20190172093 (“Landers”) and US Patent Application Publication Number 20140253802 (“Clift”).
Claim 12
As per Claim 12, Hahn does not explicitly teach but Landers teaches:
receiving, from the user, a second set of digital assets uploaded by the user ([0063] “The advertisement creating module is configured to enable a user to create, upload, modify, and/or select one or more images, logos, etc. into an advertisement to be created.” And, [0065] “The advertisement creating module also contains an upload module that allows the user to upload images, logos, trademarks, etc. for the advertiser.). 
Hahn does not explicitly teach but Landers teaches:
generating a second advertisement template comprising the second set of digital assets ([0065] “The advertisement creating module also contains an upload module that allows the user to upload images, logos, trademarks, etc. for the advertiser. With the standard images from the template storage module and the images uploaded with the upload module 160 available in the processing device, the user is able to arrange the size and location of the images in the advertisement.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Maharajh, Splaine, and Morton to include receiving, from the user, a second set of digital assets uploaded by the user and generating a second advertisement template comprising the second set of digital assets as taught by Landers to give advertisers “greater flexibility in advertising to be able to target their audience so that advertisements can reach the people that may be more likely to use their products or visit their establishments” (Landers [0004]).  
Hahn does not explicitly teach but Clift teaches:
wherein the first advertisement template has a first size comprising a first width and a first height ([0033] “the user agent may manage the canvases 12, 14, 16, and 18 such that the paired or linked canvases 12 and 14 are larger than any of the other canvases 16 and 18 . . . canvases 12 and 14 are larger than any of the other canvases 16 and 18.” And, [0026] “canvas 12, 14, 16, 18 consists of a drawable region defined in HTML code with dimension attributes.).
Hahn does not explicitly teach but Clift teaches:
wherein the second advertisement template has a second size comprising a second width and a second height (0033] “the user agent may manage the canvases 12, 14, 16, and 18 such that the paired or linked canvases 12 and 14 are larger than any of the other canvases 16 and 18 . . . canvases 12 and 14 are larger than any of the other canvases 16 and 18.” And, [0026] “canvas 12, 14, 16, 18 consists of a drawable region defined in HTML code with dimension attributes.”).
Hahn does not explicitly teach but Clift teaches:
wherein the first size differs from the second size (0033] “the user agent may manage the canvases 12, 14, 16, and 18 such that the paired or linked canvases 12 and 14 are larger than any of the other canvases 16 and 18 . . . canvases 12 and 14 are larger than any of the other canvases 16 and 18.” And, [0026] “canvas 12, 14, 16, 18 consists of a drawable region defined in HTML code with dimension attributes.”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Maharajh, Splaine, Morton, and Landers to include wherein the first advertisement template has a first size comprising a first width and a first height; wherein the second advertisement template has a second size comprising a second width and a second height; and wherein the first size differs from the second as taught by Clift in order to provide an “advantage over existing displays, which may permit the display of multiple windows where each window may be independently resized but do not automatically resize the windows when one window is resized, requiring a user to expend time and effort to manually resize each of the windows to an appropriate size” (Clift [0029]).


Claim 13
	As per Claim 13, Hahn does not explicitly teach but Clift teaches:
	receiving, from the user, a resize action on the first advertisement template to increase the first size of the first template to a third size ([0015] “user agent resizes the third canvas.” And, [0028] “the display 10 is adapted such that when one of the canvases (e.g., 12) is resized, the other three of the canvases (e.g., 14, 16, and 18) are automatically resized accordingly.”).
Hahn does not explicitly teach but Clift teaches:
	automatically resizing the second advertisement template to the third size ([0028] “the display 10 is adapted such that when one of the canvases (e.g., 12) is resized, the other three of the canvases (e.g., 14, 16, and 18) are automatically resized accordingly.” And, [0035] “The user agent may be set up such that the paired or linked canvases 12 and 14 have equal priority. In such a scenario, the user agent may be configured to maintain the canvases 12 and 14 to be the same size whenever any of the canvases 12, 14, 16, or 18 is resized.”). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Maharajh, Splaine, Morton, Landers, and Clift to include receiving, from the user, a resize action on the first advertisement template to increase the first size of and the first template to a third size and automatically resizing the second advertisement template to the third size as taught by Clift in order to provide an “advantage over existing displays, which may permit the display of multiple windows where each window may be independently resized but do not automatically resize the windows when one window is resized, requiring a user to expend time and effort to manually resize each of the windows to an appropriate size” (Clift [0029]). 






Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20090138788 (“Hahn”) in view of US Patent Application Publication Number 20190172093 (“Landers”) in view of US Patent Application Publication Number 20130166580 (“Maharajh”) in view of US Patent Application Publication Number 20170180797 (“Splaine”) in view of US Patent Application Publication Number 20120271715 (“Morton”).
Claim 15
As per claim 15, Hahn teaches a method executed by a creation application of a computing device for creation of content comprising digital assets, the method comprising:
receiving, from a user, the first set of digital assets selected by the user from an asset library of a database ([011] “a user . . . can choose an initial object . . . selecting an object as an initial object and arranging this initial object at a desired place.” And, [0012] “objects, which can be regarded as initial objects . . . loaded from a storage unit.” And, [0015] “images as initial objects have been chosen by a user.” And, [0051] “a drag-and-drop operation to arrange the several objects at the several places by using an input unit.” Examiner interprets image objects selected by a user and loaded from a storage unit as the first set of digital assets second by the user from an asset library.);
	generating a first template comprising the first set of digital assets ([0033] “generating a template for arranging at least one object at least one place.” And, [0016] “generating a new template using the newly assigned objects as initial objects.” And, [col. 12, lines 0077] “generation of the template by arranging initial objects at the places.”);
	receiving, from the user, an action to modify at least one digital asset of the first set of digital assets and/or the second set of digital assets ([0015] “modifying an arrangement of an initial object of the at least one initial object at a place of the at least one place.” And, [0015] “adding an object to an empty place or by removing an object from an occupied place.” Examiner interprets modifying an arrangement of objects, adding an object, or removing an objecting as an action to modify at least one digital asset. Examiner notes that interpretation is consistent with paragraph 13 of Applicant’s published specification which states “The action to modify the at least one digital asset of the first set of digital assets includes: a modification action, an addition action, a deletion action, a resize action, a re-order action, a re-layer action, and/or a reposition action.”);  
updating the first template based on the executed action ([0015] “if images as initial objects have been chosen by a user and arranged on different places . . . this template can be modified by exchanging at least one of the images, which have been arranged on the places, by another image . . . Moreover, a template can be modified by simply adding an object to an empty place or by removing an object from an occupied place or by changing the screen layout or viewer grid, respectively.” And, [0025] “a user can select, for example, by using a graphical user interface, preferentially providing a drag-and-drop operation, an object, in particular, an image, of the remaining list and arrange this object on a place . . . wherein at least some features of this object are assigned to this place for modifying a template.” And, [0058] “A user can now substitute at least one of the initial objects . . . by another object . . . by using the input unit 29 and a graphical user interface, which preferentially provides a drag-and-drop operation. The modified arrangement of initial objects on the places is transferred to the assigning unit 4, which assigns features of the newly added objects to the respective places for generating a modified template.” And, [0025] “all remaining objects or images could be automatically arranged on the screen.”).
Hahn does not explicitly teach but Landers teaches:
	receiving, from the user, a second set of digital assets uploaded by the user ([0063] “The advertisement creating module is configured to enable a user to create, upload, modify, and/or select one or more images, logos, etc. into an advertisement to be created.” And, [0065] “The advertisement creating module also contains an upload module that allows the user to upload images, logos, trademarks, etc. for the advertiser.).
Hahn teaches generating a first template with the first set of assets but does not explicitly teach the following feature taught by Landers: 
generating a first advertisement template comprising the first set of digital assets and the second set of digital assets “[0065] The advertisement creating module also contains an upload module that allows the user to upload images, logos, trademarks, etc. for the advertiser. With the standard images from the template storage module and the images uploaded with the upload module 160 available in the processing device, the user is able to arrange the size and location of the images in the advertisement.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the Hahn to include receiving, from the user, a second set of digital assets uploaded by the user and generating a first advertisement template comprising the first set of digital assets and the second set of digital assets as taught by Landers to give advertisers “greater flexibility in advertising to be able to target their audience so that advertisements can reach the people that may be more likely to use their products or visit their establishments” (Landers [0004]).  
Hahn discloses a first template but does not explicitly teach the following feature taught by Maharajh: 
wherein the first template comprises an advertisement template selected from the group consisting of: a static advertisement template, an interactive advertisement template, and a video advertisement template ([0184] “A banner advertisement may include text, a static image, a dynamic image, active content.” And, [0228] “Formats such as video, audio, images, text, and the like are examples of content that may be managed.” And, [0326] “composite content in that it may include images, text, video, audio.” And, [0162] “A content profile may be generated from the consumption profile that may be used as a template for content sourcing, ingestion, and creation.” And, [0448] “content 128 from any type and any format may be normalized, such as through recoding and format conversion, into a format useable by the platform.”).
Hahn does not explicitly teach but Maharajh teaches: 
automatically reconfiguring, in real-time, the first template for upload to one or more platforms via an artificial intelligence (AI) algorithm by ([0202] “real-time encoding and/or transcoding 104 of content.” And, “[0204] “An advanced encoding/transcoding facility may . . . bring content into the platform in a format that is useable by the platform . . . format may be normalized, such as through recoding and format conversion, into a format useable by the platform.” And, [0241] “software encoding algorithms.” And, [0680] “functions . . . may be implemented on machines . . . including . . . devices having artificial intelligence.”).
Hahn does not explicitly teach but Maharajh teaches: 
assessing each of the one or more platforms to identify requirements of each of the one or more platforms, wherein the requirements comprise at least a file structure and a platform specific application programming interface (API) ([0616] “specific requirements for the . . . publication, and the media platform may integrate with their APIs to indicate a success or failure.” And, [0221] “encoded for medium quality to satisfy display requirements.” And, [0467] “content may be routed through an advanced encoding/transcoding facility to ensure the content meets the requirements of the destination.” And, [0155] “The structure may include rule sets, decision trees, relational databases, and the like. The structure may provide support for application level configuring of the mobile media platform 100 to conform to a consumption profile.” And, [0204] “An advanced encoding/transcoding facility may . . . bring content into the platform in a format that is useable by the platform . . . format may be normalized, such as through recoding and format conversion, into a format useable by the platform.” And, [0384] “The platform may contain its own user interface layer . . . This layer may be repeatable and may function as a library, such as a library of APIs.” And, [0611] “The media platform may . . . provide many essential services . . . for content ingestion . . . content consumption . . . content API servlet.” And, [0147] “The platform may include best practice digital rights management (DRM) for mobile delivery.” And, [0200] “platform may perform . . . DRM.”); 
Hahn does not explicitly teach but Maharajh teaches: 
enabling or disabling features based on the identified requirements, wherein the features comprise at least audio sounds [0525] “a mobile media platform 100 may be associated with digital rights management. For example, certain functionalities may be disabled due to digital rights management, such as pause, resume, or both.” And, [0447] “Ingestion and advanced encoding/transcoding 104 may be automatically activated.” And, [0467] “content may be routed through an advanced encoding/transcoding facility to ensure the content meets the requirements of the destination.” And, [0155] “The structure may include rule sets, decision trees, relational databases, and the like. The structure may provide support for application level configuring of the mobile media platform 100 to conform to a consumption profile.”).
Hahn does not explicitly teach but Maharajh teaches: 
generating a final version of the first template with the features enabled or disabled wherein each of the one or more platforms requires a different configuration of the first advertisement template ([0525] “a mobile media platform 100 may be associated with digital rights management. For example, certain functionalities may be disabled due to digital rights management, such as pause, resume, or both.” And, [0447] “Ingestion and advanced encoding/transcoding 104 may be automatically activated.” And, [0467] And, [0155]. And, [0204. And, [0630] “encoding a different resolution version of a media file into a specific encoding format.”  And, [0237] “encoding and/or transcoding 104 may be used to deliver the content to the user device as well as generate a pre-encoded version to be stored for later access.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn and Landers to include wherein the first template comprises an advertisement template selected from the group consisting of: a static advertisement template, an interactive advertisement template, and a video advertisement template; automatically reconfiguring, in real-time, the first template for upload to one or more platforms via an artificial intelligence (AI) algorithm by assessing each of the one or more platforms to identify requirements of each of the one or more platforms, wherein the requirements comprise at least a file structure and a platform specific application programming interface; enabling or disabling features based on the identified requirements, wherein the features comprise at least audio sounds; and generating a final version of the first template with the features enabled or disabled as taught by Maharajh in order “to satisfy requirements for delivery to a variety of devices over a variety of networks” (Maharajh [0653]) and to “efficiently provid[e] encoding and transcoding services to convert from one of several media file formats to another of several media file formats” (Maharajh [0006]) maximizing compatibility across formats/platforms. 
Maharajh teaches enabling or disabling features based on identified requirements but Hanh and Maharajh do not explicitly teach the following feature taught by Splaine: 
wherein the features comprise third-party calls ([0022] “enforcing site-wide policies that prohibit third-party entities from performing tracking using techniques that would transmit impression requests (e.g., beacon requests) from the Internet media provider websites to third-party impression collection servers.” And, [0036] “the main website server 112 stores the opt-out flag 120 as set (e.g., to disable third-party tracking).” Examiner interprets impression requests to third party impression collection servers as third-party calls.). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Landers, and Maharajh to include wherein the features comprise third-party calls as taught by Splaine in order to allow “[i]nternet media providers [to] enforce[e] site-wide policies that prohibit third-party entities from performing tracking using techniques that would transmit impression requests” (Splaine [0022]) resulting in increased “privacy safeguards elected by the opt-out users” ([0078]). 
Maharajh teaches enabling or disabling features based on identified requirements but Hanh and Maharajh do not explicitly teach the following feature taught by Morton: 
wherein the features comprise audio sounds ([0069] “display devices having different technical characteristics and capabilities . . . some display devices may have a speaker to allow sound to accompany advertising content while others may not have a speaker, etc . . . session manager may optimize the content for presentation on the particular display device. Such optimization may include selection of one format of advertising content over another if multiple formats are available, or may include transformation of the advertising content.” Examiner notes that if the display device/platform does not have capability to allow sound, the advertising format will be transformed to disable audio sounds, whereas if a speaker is available, audio sounds are enabled. See also, [0030] “Advertising content . . . may or may not include associated audio.” And, [0202] “real-time encoding and/or transcoding 104 of content.” And, “[0204] “An advanced encoding/transcoding facility may . . . bring content into the platform in a format that is useable by the platform . . . format may be normalized, such as through recoding and format conversion, into a format useable by the platform.”)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Hahn, Landers, Maharajh, and Splaine to include wherein the features comprise audio sounds as taught by Morton in order to “optimize the content for presentation on the particular display device” resulting in increased advertisement effectiveness (Morton [0069]).  

Claim 16
As per claim 16, Hahn further teaches: 
wherein each digital asset of the first set of digital assets is selected from the group consisting of: an image asset, an audio asset, an animated asset, a video asset, and a textual asset ([0015] “images as initial objects.” And, [0025] “user can select, for example, by using a graphical user interface, preferentially providing a drag-and-drop operation, an object, in particular, an image.”) 
Claim 17
As per claim 17, Hahn further teaches: 
wherein the action performed on the at least one digital asset of the first set of digital assets and/or the second set of digital assets is selected from the group consisting of: a modification action, an addition action, a deletion action, a resize action, a re-order action, a re-layer action, and a reposition action ([0015] “modifying an arrangement of an initial object of the at least one initial object at a place of the at least one place.” And, [0015] “adding an object to an empty place or by removing an object from an occupied place.”).
















Response to Arguments 
35 U.S.C. 101
Applicant's arguments, see page 8 filed 9/6/2022 with respect to the rejection(s) of claims
1-5, 8-12, and 15-18 under 35 U.S.C. 101 have been fully considered but are not persuasive.
	First, Applicant argues that “claim 1 as currently presented, as a whole, is not directed to excluded subject matter (abstract ideas). Rather, it is directed to more than abstract ideas at least because it is directed to a specific ‘computer-implemented’ method” (remarks page 10). Examiner respectfully replies that implementing an abstract idea on a computer at the level of generality claimed only generally links the abstract idea to a particular technological environment and does not integrate the abstract idea into a practical application. 
Second, Applicant argues that “[t]he claimed method thus does indeed impose meaningful limits, and integrates the abstract idea into a practical application. In particular, claim 1 makes improvements over the prior art with regard to developing templates specifically adapted to conform to the specific requirements of respective internet platforms” and that specifically “reconfiguring would occur only if those modifications were required by the platform for which the template is being adapted” (remarks page 12).
Examiner respectfully disagrees and replies that the limitation “assessing each of the one or more platforms to identify requirements of each of the one or more platforms, wherein the requirements comprise at least a file structure and a platform specific application programming interface (API)” is recited at a high level of generality. Applicant’s specification provides no additional detail as to how the platforms are assessed. The broadest reasonable interpretation of this limitation includes simply identifying a file structure and API associated with a particular platform. Simply identifying this information only generally links the abstract idea to a particular technological environment and does not integrate the abstract idea into a practical application. Additionally, the limitations “enabling or disabling features based on the identified requirements, wherein the features comprise at least audio sounds and third-party calls; and generating a final version of the first template with the features enabled or disabled” are recited at a high level of generality. Again, Applicant’s specification provides no additional detail as to how the requirements of the platform are used to enable or disable the features. The broadest reasonable interpretation of this limitation includes simply disabling (i.e., not allowing) advertisements with audio or third-party calls and therefore generating an advertisement that does not include these features. In order words the generated final version of the advertisement could simply be a static text advertisement with no multimedia component. At this level of generality, the additional limitations merely generally link the abstract idea to a technical field/environment and do not integrate the abstract idea into a practical application.  

35 U.S.C. 103
Applicant's arguments, see pages 12-13, filed 9/6/2022 with respect to the rejection(s) of claims
1-5, 8-12, and 15-18 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Hahn, Maharajh, Splaine, and Morton under 35 U.S.C. 103(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication Number 20150294364 (“Deshpande”) teaches a method in which advertisements can be changed dynamically and also can be customized according to the requirement of advertisement-serving platform 260 without changing the source code 
US Patent Publication Number 20170201482 (“Ravishankar”) Teaches automatically distributing content across a plurality of social media platforms where the content is specialized tailored to each social media platform
US Patent Publication Number 20200250661 (“Ravishankar”) teaches using artificial intelligence to configure templates 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                                                                                                                          
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622